NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JAMES M. HELMS,
Pett`tioner,
V.
DEPARTMENT OF THE ARMY,
Respondent.
2010-3183 _
Petition for review of the Merit Systerns Protection
Board in case no. CH0752090251-I-1.
ON MOTION
ORDER
The Department of the Army moves without opposi-
tion f0r a 30-day extension of time, until July 11, 2011, to
file its opening brief
Upon consideration thereof
IT ls ORoERED THAT:
The motion is granted

HELMS V. ARMY
2
FOR THE CoURT
JUN 2 4 2011 /s/ Jan Horbaly
Date J an Horba1y
Clerk
men RF5%E.?pEM@n
ccc Arnanda L_ Tantum, Esq. THE'iiEnERALclRcu\T
Scott D. Spiegel, Esq. JUN 2 4 2011
s20
’.W|HORBA|.¥
0|.Ell
la